DETAILED ACTION

Election/Restrictions

Applicant's election without traverse in the reply filed on 3/14/2022 is acknowledged.  Applicant’s suggestion of adding claim 29 to group 1 has been accepted.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation of the term "computer-readable medium”, as recited in independent claim 30, line 1, includes a computer readable medium embodied as a carrier wave. Carrier waves are an ephemeral transmission and do not fall within one of the four categories of patentable subject matter provided by 35 USC 101. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007); See also Subject Matter Eligibility of Computer Readable Media, Memorandum by David Kappos, dated 26 January 2010, at www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. Therefore, claim 25 is rejected under 35 USC 101 as being directed to non-statutory subject matter. It is suggested that the term “computer-readable medium” be changed to “non-transitory computer readable medium”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 10, 18-20, 23-25, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (US Pre Grant Publication No. 2020/0344637 A1; Note also KIPO 10-2019-0049316 with parallel citations in braces)


Regarding claim 1, Kim discloses a method of wireless communication, comprising: 

a. receiving data traffic from an application layer for transmission in device-to-device communication; and (Kim discloses device-to-device communication [paragraph 0035 [0026]] in which the V2X layer receives service type information from the application layer and uses the service type information to determine radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission].)

b. assigning at least one Quality of Service (QoS) flow identifier (ID) for the data traffic based on radio resources information for the data traffic, wherein data packets for transmission with different radio resources are assigned different QoS flow IDs. (Kim discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the PSID [paragraphs 0059-0060 [0046]].)

	Regarding claim 2, Kim discloses the radio resources information comprises a frequency band used for the transmission of the data packets. (Note the broadest reasonable interpretation of the term comprises includes the claimed element and others. Therefore, here the radio resource information includes frequency band information and unicast vs multicast information about the radio resources, with the selection of the QoS ID based on the multicast [and therefore radio resource] information [see the independent claim, supra for citations and explanation].)
	 Regarding claim 4, Kim discloses the device-to-device communication comprises vehicle-to-everything (V2X) communication and the at least one QoS flow ID is assigned at a V2X layer based on the radio resources information for the data traffic. (Kim discloses a vehicle to everything layer for device-to device V2X communications [paragraph 0035 [0026]] in which the radio resource information of data traffic [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the PSID [paragraphs 0059-0060 [0046]].)
	Regarding claim 5, Kim discloses the radio resources information is determined based on a mapping of service type information received from the application layer to the radio resources information. (Kim discloses V2X layer receives service type information from the application layer and uses the service type information to determine/map radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0065 [0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked/mapped to frequencies for transmission].)
	Regarding claim 6, Kim discloses the mapping of the service type information to the radio resources information is configured at a user equipment (UE). (Kim discloses that the PSID/ITS-AIDs are mapped to frequencies of use and groupcast/broadcast use in table 1, which is received from the network [paragraph 0043 [0036], table 1; see also paragraph 0046 [0040].)
Regarding claim 10, Kim discloses the radio resources information for the data traffic is indicated from the application layer based on a frequency band indication for the data traffic (Kim discloses the application layer signals a PSID, which is a frequency band indication as each PSID maps to a specific utilized frequency [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission].)
	Regarding claim 18, Kim discloses the at least one QoS flow ID is assigned further based on a service type ID for the data traffic such that the data packets with different service type IDs are assigned the different QoS flow IDs (Kim discloses the V2X layer receives service type information from the application layer and uses the service type information to determine radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission]. 
Kim further discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the service type information/identifier/provider service identifier [“PSID”] [i.e. different service type IDs/PSIDs are assigned to unique QoS Flow Identifiers/QFIs] [paragraphs 0059-0060 [0046]].)
Regarding claim 19, Kim discloses the service type ID comprises a provider service ID (PSID) or an intelligent transportation system application identifier (ITS-AID). (paragraphs 0059-0060, 0065 [0046, 0054] – see claim 18, supra for further details].)
Regarding claim 20, Kim discloses the at least one QoS flow ID is assigned based on a one-to-one mapping between the service type ID and the at least one QoS flow ID (Kim further discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the service type information/identifier/provider service identifier [“PSID”] [i.e. different service type IDs/PSIDs are assigned to unique QoS Flow Identifiers/QFIs on a one-to-one basis] [paragraphs 0059-0060 [0046]].)
Regarding claim 23, Kim discloses an apparatus for wireless communication, comprising:

a. means for receiving data traffic from an application layer for transmission in device-to-device communication; and (note the corresponding means for all the recited means in claim 23 is a program implemented on a processor [see Applicant’s Specification, paragraph 0019].) (Kim discloses device-to-device communication [paragraph 0035 [0026]] in which the V2X layer receives service type information from the application layer and uses the service type information to determine radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission]. Kim discloses a processor [paragraph 0075 [0063-0067]].)

b. means for assigning at least one Quality of Service (QoS) flow identifier (ID) for the data traffic based on radio resources information for the data traffic, wherein data packets for transmission with different radio resources are assigned different QoS flow IDs. (Kim discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the PSID [paragraphs 0059-0060 [0046]].)

Regarding claim 24, Kim discloses an apparatus for wireless communication, comprising: a memory and at least one processor coupled to the memory and configured to (paragraph 0035 [0026]):

a. receive data traffic from an application layer for transmission in device-to-device communication; and (note the corresponding means for all the recited means in claim 23 is a program implemented on a processor [see Applicant’s Specification, paragraph 0019].) (Kim discloses device-to-device communication [paragraph 0035 [0026]] in which the V2X layer receives service type information from the application layer and uses the service type information to determine radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission].)

b. Assign at least one Quality of Service (QoS) flow identifier (ID) for the data traffic based on radio resources information for the data traffic, wherein data packets for transmission with different radio resources are assigned different QoS flow IDs. (Kim discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the PSID [paragraphs 0059-0060 [0046]].)

	Regarding claim 25, Kim discloses the radio resources information comprises a frequency band used for the transmission of the data packets. (Note the broadest reasonable interpretation of the term comprises includes the claimed element and others. Therefore, here the radio resource information includes frequency band information and unicast vs multicast information about the radio resources, with the selection of the QoS ID based on the multicast [and therefore radio resource] information [see the independent claim, supra for citations and explanation].)
	Regarding claim 29, Kim discloses the at least one QoS flow ID is assigned further based on a service type ID for the data traffic such that the data packets with different service type IDs are assigned the different QoS flow IDs and wherein the at least one QoS flow ID is assigned based on a one-to-one mapping between the service type ID and the at least one QoS flow ID (Kim discloses the V2X layer receives service type information from the application layer and uses the service type information to determine radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission]. Kim further discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the service type information/identifier/provider service identifier [“PSID”] [i.e. different service type IDs/PSIDs are assigned to unique QoS Flow Identifiers/QFIs on a one-to-one basis] [paragraphs 0059-0060 [0046]].)
Regarding claim 30, Kim discloses a computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to (paragraph 0035 [0026]):

a. receive data traffic from an application layer for transmission in device-to-device communication; and (note the corresponding means for all the recited means in claim 23 is a program implemented on a processor [see Applicant’s Specification, paragraph 0019].) (Kim discloses device-to-device communication [paragraph 0035 [0026]] in which the V2X layer receives service type information from the application layer and uses the service type information to determine radio resource information such as the use of broadcast vs unicast transmission on the resource and transmission frequencies used for the transmission [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission].)

b. Assign at least one Quality of Service (QoS) flow identifier (ID) for the data traffic based on radio resources information for the data traffic, wherein data packets for transmission with different radio resources are assigned different QoS flow IDs. (Kim discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the PSID [paragraphs 0059-0060 [0046]].)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 21, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US Pre Grant Publication No. 2020/0344637 A1; Note also KIPO 10-2019-0049316 with parallel citations in braces) as applied to claims 1 and 24 and further in view of Hong, et al. (US Pre Grant Publication No. 2020/0236600)

Regarding claims 3 and 26, Kim discloses radio resources information for the data traffic associated with the at least one QoS flow ID (Kim discloses that each PSID may be associatd with a particular frequency [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission] and further that each PSID may be associated with a single QoS ID [paragraphs 0059-0060 [0046] – see claim 1, supra].)
Kim fails to disclose passing the radio resources information to a lower layer; and determining a mapping of the data traffic associated with the at least one QoS flow ID to at least one radio bearer based on the radio resources information at the lower layer. In the same field of endeavor, Hong discloses passing the radio resources information to a lower layer; and determining a mapping of the data traffic associated with the at least one QoS flow ID to at least one radio bearer based on the radio resources information at the lower layer. (The system of Hong discloses that the system sends frequency/radio resource information for service types [i.e. PSIDs] to the lower layers which use it to perform mapping to specific radio bearers [paragraphs 0088-0101].)
Therefore, since Hong discloses sending radio bearer frequency information for service types to the lower layer to map traffic flows based on service type and Kim discloses each service type is associated with a QoS flow ID, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the radio bearer frequency information of Hong with the system of Kim by sending radio bearer frequency information associated with a service type/PSID/QoS Flow ID to the lower layers, which use it to map the service type/PSID/QoS Flow ID to the specific radio bearers. The motive to combine is to allow flexibly in frequency selection at the lower layer to improve performance.
Regarding claim 21, Kim discloses QoS flows having different QoS flow IDs (Kim discloses that each PSID may be associated with a particular frequency [paragraph 0046, 0065 [0040, 0054]– the service type/PSIC/ITS-AID is received from the application layer; paragraph 0043 [0036], table 1 – PSID linked to frequencies for transmission] and further that each PSID may be associated with a single QoS flow ID [paragraphs 0059-0060 [0046] – see claim 1, supra].)
Kim fails to disclose determining, based on the radio resources information, whether to merge QoS flows having different QoS flow IDs into a same radio bearer at an access stratum layer. In the same field of endeavor, Hong discloses determining, based on the radio resources information, whether to merge QoS flows having different QoS flow IDs into a same radio bearer at an access stratum layer (The system of Hong discloses that the system sends frequency/radio resource information for service types [i.e. PSIDs] to an access stratum layer [note MAC layer protocol is an access stratum layer protocol] the MAC layer will select a frequency/radio bearer for transmission, note that the frequency/radio bearer is shared among the service types/flows [paragraph 0060- disclosing priority access indicating sharing] such that multiple flows will be merged onto a single frequency/radio bearer when the mapping is performed [paragraphs 0088-0101].)
Therefore, since Hong discloses sending radio bearer frequency information for service types to the lower layer to map traffic flows based on service type and Kim discloses each service type is associated with a QoS flow ID, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the radio bearer frequency information of Hong with the system of Kim by sending radio bearer frequency information associated with a service type/PSID/QoS Flow ID to the lower layers, which use it to map the service type/PSID/QoS Flow ID to the specific radio bearers with some of the he service type/PSID/QoS Flow IDs merged onto a single frequency resource/radio bearer. The motive to combine is to allow flexibly in frequency selection at the lower layer to improve performance.
Regarding claims 28, Kim fails to disclose passing traffic type information for the data traffic to a lower layer and map the data traffic to at least one radio bearer based on the traffic type information at the lower layer. In the same field of endeavor, Hong discloses passing traffic type information for the data traffic to a lower layer and map the data traffic to at least one radio bearer based on the traffic type information at the lower layer. (Kim discloses that the traffic priority of the data traffic/PPPP [i.e. if the data is of a high or low priority traffic type] is passed down the stack to the lower layer, which uses it to select/map to an appropriate frequency/bearer for transmission [paragraphs 0088-0101].)
Therefore, since Hong discloses sending PPPP/traffic type to the lower layer to map traffic flows, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the PPPP/traffic type of Hong with the system of Kim by sending PPPP/traffic type associated with a service type/PSID/QoS Flow ID to the lower layers, which use it to map the service type/PSID/QoS Flow ID to the specific radio bearers. The motive to combine is to allow flexibly in frequency selection at the lower layer to improve performance.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US Pre Grant Publication No. 2020/0344637 A1; Note also KIPO 10-2019-0049316 with parallel citations in braces) as applied to claim 1 and further in view of Lu, et al. (WIPO Publication No. 2020/015727 A1; see attached translation with all citations to translation)

Regarding claim 7, Kim discloses the service type information for the data traffic is indicated from the application layer (paragraph 0046, 0065 [0040, 0054] - see claim 1, supra). 
Kim fails to disclose the indication is based on a header for the data traffic. In the same field of endeavor, Lu discloses the service type information for the data traffic is indicated from the application layer based on a header for the data traffic. (Lu discloses a geographic location header may carry relevant information for mapping of a service to one or more QoS. [paragraphs 0055, 0084].)
Therefore, since Lu discloses geographic location header headers carrying service type information it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the geographic location header of Lu with the system of Kim by using geographic location header information to map the flows to particular QoS flow IDs. The motive to combine is to allow the use of geographic information in assigning the QoS flows. 

Regarding claim 9, Kim discloses the service type information for the data traffic is indicated from the application layer (paragraph 0046, 0065 [0040, 0054] - see claim 1, supra). 
Kim fails to disclose the service type information for the data traffic is indicated based on a source identifier. In the same field of endeavor, Lu discloses the service type information for the data traffic is indicated based on a source identifier. (Lu discloses a source address/identifier may be used for  mapping of a service to one or more QoS. [paragraphs 0055, 0084].)
Therefore, since Lu discloses source address/identifier mapping it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the source address/identifier mapping of Lu with the system of Kim by using source address/identifier mapping to map the flows to particular QoS flow IDs. The motive to combine is to allow the system to easily differentiate for different QoS mappings based on an already existent source address for simple implementation.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US Pre Grant Publication No. 2020/0344637 A1; Note also KIPO 10-2019-0049316 with parallel citations in braces) and Lu, et al. (WIPO Publication No. 2020/015727 A1; see attached translation with all citations to translation) as applied to claim 7 and further in view of Vandenberghe, et al. (Wim Vandenberghe, Erwin Van de Velde, Chris Blondia, Ingrid Moerman and Piet Demeester, Vehicular ad hoc networking based on the incorporation of geographical information in the IPv6 header, pages 1-25, 2012). 

Regarding claim 8, Kim as modified by Lu discloses a geographic location header carries the service type information, but fails to discloses a geographic location header as an IPV6 extension such that the service type information for the data traffic is indicated from the application layer based on a header extension for the data traffic, wherein the header extension comprises an Internet Protocol (IP) version 6 (IPv6) extension header. In the same field of endeavor, Vandenberghe discloses the service type information for the data traffic is indicated from the application layer based on a header extension for the data traffic, wherein the header extension comprises an Internet Protocol (IP) version 6 (IPv6) extension header (page 8, first column, last paragraph – geographic information in an IPV6 Header).
Therefore, since Vandenberghe discloses storing geographic information in an IPV6 Header Extension, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the IPV6 Header Extension of Vandenberghe with the system of Kim as modified by Lu by storing the geographic information/service information in an IPV6 header extension. The motive to combine is to re-use the already existing IPv6 format with an extension to allow for compatibility and re-use.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US Pre Grant Publication No. 2020/0344637 A1; Note also KIPO 10-2019-0049316 with parallel citations in braces) as applied to claim 1 and further in view of Lee, et al. (US Pre Grant Publication No. 2020/0344636 A1 – note also translation attached, KIPO 1020190051783, with parallel citations in brackets).

Regarding claim 22, Kim discloses one or more QoS requirements from the application layer for the data traffic. (The system of Kim discloses that the system may receive QoS Requirements form the application layer, but fails to disclose how they affect the QoS flow ID assignment [paragraph 0065 [0054]].)
Kim fails to disclose the at least one QoS flow ID is assigned further based on one or more QoS requirements such that the data packets with different QoS requirements from the application layer are assigned the different QoS flow IDs. In the same field of endeavor, Lee discloses he at least one QoS flow ID is assigned further based on one or more QoS requirements such that the data packets with different QoS requirements from the application layer are assigned the different QoS flow IDs. (paragraph 0085 [ page 14, third full paragraph] – Lee discloses assigning different QFIs based on the QoS requirements of the flows).
Therefore, since Lee discloses QFI/QoS Flow ID mapping based on QoS requirements it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the QFI/QoS Flow ID mapping of Lee with the system of Kim by using the received QoS requirements of Kim to select/map an appropriate QFI/QoS Flow ID to meet the requirements for each flow such that different flows have different QFI/QoS Flow IDs. The motive to combine is to allow the system to meet QoS requirements by mapping based on QoS requirements to improve system operations.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (US Pre Grant Publication No. 2020/0344637 A1; Note also KIPO 10-2019-0049316 with parallel citations in braces) as applied to claims 1 and 24 and further in view of Li, et al. (US Pre Grant Publication No. 2022/0015107 A1 note translation, of CN 201910245337 with parallel citations in brackets)

	Regarding claim 27, Kim discloses wherein the at least one QoS Flow ID for the data traffic is assigned further based on traffic type information for the data traffic. (As noted in the independent claim, supra, different traffic types such as broadcast/groupcast and unicast are assigned different flow IDs [Kim discloses that the radio resource information [in particular the use of unicast vs multicast] is used to assign a specific QoS Flow Identifier/QFI that is unique to the PSID [paragraphs 0059-0060 [0046]].)
	Kim fails to disclose Internet Protocol (IP) data packets and non-IP data packets are assigned different QoS flow IDs. In the same field of endeavor, Li discloses Internet Protocol (IP) data packets and non-IP data packets are assigned different QoS flow IDs. (Li discloses IP and non-IP packets are assigned QoS flow IDs based on DRB requirements therefore resulting in different assignments of QoS Flow IDs [paragraph 0145, 0104 – ethernet and IP packets mapped].)
	Therefore, since Kim discloses differential mapping, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the differential mapping of Li with the system of Kim by mapping both IP and non-IP flows to respective required QoS flow IDS, including different QoS flow IDs. The motive to combine is to allow both IP and non-IP packets to receive appropriate QoS treatment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. R2-1905566 (Author Unknown, Left issue on QoS mapping for NR-V2X, pages 1-4, 17 May 2019) – disclosing QOS flow ID mapping

b. Tang, et al. (US Pre Grant Publication No. 2021/0195558) – disclosing details of physical layer mapping based on frequency carriers and interaction with V2X layer

c. Kim II (US Pre Grant Publication No. 2020/0413279 A1) – disclosing mapping across different V2X frequencies/RATs

d. Pan, et al. (US Pre Grant Publication No. 2020/0008266 A1) – disclosing the use and mapping of multiple frequencies for V2X sidelink communication

e. Ali, et al. (US Pre Grant Publication No. 2022/0141702 A1) – disclosing sidelink V2X mapping

f. Ying, et al. (US Pre Grant Publication No. 2022/0060934 A1) 0 disclosing QoS requirement based flow matching

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466